         Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 1 of 14




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

    In re: Arby’s Restaurant Group, Inc.
    Data Security Litigation                                       Case No. 1:17-cv-1035-WMR
                                                                         [Member case]
    CONSOLIDATED CONSUMER CASE
                                                                  Case No. 1:17-mi-55555-WMR
                                                                          [Master case]



                    FINAL APPROVAL ORDER AND JUDGMENT

        On November 30, 2018, this Court entered an order granting preliminary

approval (the “Preliminary Approval Order”) (Doc. 177) of the settlement (the

“Settlement”) between Plaintiffs Jacqueline Weiss, Joseph Weiss, Ashley Russell,

Brett Barnes and Burnell Rutters, (“Plaintiffs”), on their own behalf and on behalf

of the Settlement Class (as defined below), and Defendant Arby’s Restaurant Group,

Inc. (“Arby’s”), as memorialized in the Settlement Agreement, which is Exhibit 1

(Doc. 169-2) to Plaintiff’s Motion for Preliminary Approval of Class Action

Settlement and Certification of Settlement Class;1

        On January 14, 2019, pursuant to the notice requirements set forth in the

Settlement Agreement and in the Preliminary Approval Order, the Class was notified


1
  The capitalized terms used in this Final Approval Order and Judgment shall have the same meaning as defined in
the Settlement Agreements except as may otherwise be indicated.

                                                        1
      Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 2 of 14




of the terms of the proposed Settlement Agreement, of the right of Class Members

to opt-out, and the right of Settlement Class Members to object to the Settlement

Agreement and to be heard at a final approval hearing;

      On June 4, 2019 the Court held a final approval hearing to determine, inter

alia: (1) whether the terms and conditions of the Settlement Agreement are fair,

reasonable, and adequate for the release of the claims contemplated by the

Settlement Agreement; and (2) whether judgment should be entered dismissing this

action with prejudice.     Prior to the final approving hearing, a declaration of

compliance with the provisions of the Settlement Agreement and Preliminary

Approval Order relating to notice was filed with the Court as required by the

Preliminary Approval Order. Therefore, the Court is satisfied that Class Members

were properly notified of their right to appear at the final approval hearing in support

of or in opposition to the proposed Settlement Agreement, the award of attorneys’

fees and costs and expenses to Class Counsel, and the payment of service awards to

the Representative Plaintiffs.

      Having given an opportunity to be heard to all requesting persons in

accordance with the Preliminary Approval Order, having heard the presentation of

Class Counsel and counsel for Arby’s, having reviewed all of the submissions

presented with respect to the proposed Settlement Agreement, having determined


                                           2
       Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 3 of 14




that the Settlement Agreement is fair, adequate, and reasonable, having considered

the application made by Class Counsel for attorneys’ fees and costs and expenses,

and the application for service awards to the Representative Plaintiffs, and having

reviewed the materials in support thereof, and good cause appearing:

      IT IS HEREBY ORDERED THAT:

      1.     The Court has jurisdiction over the subject matter of this action and

over all claims raised therein and all Parties thereto, including the Settlement Class.

      2.     The Settlement Agreement was entered into in good faith following

arm’s length negotiations and is non-collusive.

      3.     The Settlement Agreement is, in all respects, fair, reasonable, and

adequate, is in the best interests of the Settlement Class, and is therefore approved.

The Court finds that the Parties faced significant risks, expenses, delays and

uncertainties, including as to the outcome, including on appeal, of continued

litigation of this complex matter, which further supports the Court’s finding that the

Settlement Agreement is fair, reasonable, adequate and in the best interests of the

Settlement Class Members. The Court finds that the uncertainties of continued

litigation in both the trial and appellate courts, as well as the expense associated with

it, weigh in favor of approval of the settlement reflected in the Settlement

Agreement.


                                           3
      Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 4 of 14




      4.     This Court grants final approval of the Settlement Agreement,

including but not limited to the releases in the Settlement Agreement including all

Released Claims, and the plans for implementation and distribution of the settlement

benefits. The Court finds that the Settlement Agreement is in all respects fair,

reasonable, and in the best interest of the Settlement Class. Therefore, all Class

Members who have not opted out of the Settlement Class are bound by this Final

Approval Order and Judgment, approving the Settlement Agreement.

      5.     The Parties shall effectuate the Settlement Agreement in accordance

with its terms. The Settlement Agreement and every term and provision thereof shall

be deemed incorporated herein as if explicitly set forth herein and shall have the full

force of an Order of this Court.

                        OBJECTIONS AND OPT-OUTS

      6.     No objections were filed by Settlement Class Members.

      7.     All Settlement Class Members who have not objected to the Settlement

Agreement in the manner provided in the Settlement Agreement are deemed to have

waived any objections by appeal, collateral attack, or otherwise.

      8.     No putative Class Members timely or validly elected to opt out of the

Settlement Agreement and the Settlement Class.




                                          4
      Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 5 of 14




                               CLASS CERTIFICATION

      9.     For purposes of the Settlement Agreement and this Final Approval

Order and Judgment only, the Court hereby finally certifies the following class (the

“Settlement Class”):

             All persons residing in the United States who used a debit
             or credit card to make a purchase at an Affected Location
             during its Exposure Window.          The Settlement Class
             specifically excludes: (i) Arby’s and its officers and
             directors; (ii) the Judge or Magistrate Judge to whom the
             action is assigned and, any member of those Judges’ staffs
             or immediate family members; (iii) all Opt-Out Members;
             and (iv) any other person found by a court of competent
             jurisdiction to be guilty under criminal law of initiating,
             causing, aiding or abetting the criminal activity or
             occurrence of the Security Incident or who pleads nolo
             contendere to any such charge.

      10.    The Court readopts and incorporates herein by reference its preliminary

conclusions as to the satisfaction of Federal Rule of Civil Procedure 23(a) and (b)(3)

set forth in the Preliminary Approval Order and notes again that because this

certification of the Settlement Class is in connection with the Settlement Agreement

rather than litigation, the Court need not address any issues of manageability that

may be presented by certification of the class proposed in the Settlement Agreement.




                                          5
      Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 6 of 14




      11.    The Court grants final approval to the appointment of Plaintiffs

Jacqueline Weiss, Joseph Weiss, Ashley Russell, Brett Barnes and Burnell Rutters

as Representative Plaintiffs. The Court concludes that the Representative Plaintiffs

have fairly and adequately represented the Settlement Class and will continue to do

so.

      12.    The Court grants final approval to the appointment of Roy E. Barnes,

John R. Bevis and J. Cameron Tribble of Barnes Law Group, LLC and Stuart J.

Guber and Timothy J. Peter of Faruqi & Faruqi, LLP as Lead Counsel and John A.

Yanchunis and Jean Martin of Morgan & Morgan Complex Litigation Group, and

James M. Evangelista and David J. Worley of Evangelista Worley LLP as Class

Counsel.    The Court concludes that Lead Counsel and Class Counsel have

adequately represented the Settlement Class and will continue to do so.

                            NOTICE TO THE CLASS

      13.    The Court finds that the Notice Program, set forth in the Settlement

Agreement and effectuated pursuant to the Preliminary Approval Order, was the best

notice practicable under the circumstances, was reasonably calculated to provide and

did provide due and sufficient notice to the Class of the pendency of the Litigation,

certification of the Class for settlement purposes only, the existence and terms of the

Settlement Agreement, and of their right to object and to appear at the final approval


                                          6
      Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 7 of 14




hearing or to exclude themselves from the Settlement Agreement, and satisfied the

requirements of the Federal Rules of Civil Procedure, the United States Constitution,

and other applicable law.

      14.    The Court finds that Arby’s has fully complied with the notice

requirements of the Class Action Fairness Act of 2005, 28 U.S.C. § 1715.

        AWARD OF ATTORNEYS’ FEES AND SERVICE AWARDS

      15.    The Court has considered Class Counsel’s Motion for service awards

and for attorneys’ fees and costs and expenses. The Court awards Class Counsel the

sum of $980,000.00 as an award of attorneys’ fees and $35,000.00 as an award of

costs and expenses to be paid in accordance with the Settlement Agreement, and the

Court finds this amount of fees and costs and expenses to be fair and reasonable. The

Court will set forth the reasoning for this award in a separate memorandum.

      16.    The Court grants Class Counsel’s request for service awards to the

Representative Plaintiffs and awards $4,500.00 each to Plaintiffs Jacqueline Weiss,

Joseph Weiss, Ashley Russell, Brett Barnes and Burnell Rutters. The Court finds

that this payment is justified by their service to the Settlement Class. This payment

shall be paid in accordance with the Settlement Agreement.




                                         7
      Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 8 of 14




                              OTHER PROVISIONS

      17.    The Parties to the Settlement Agreement shall carry out their respective

obligations thereunder.

      18.    Within the time period set forth in the Settlement Agreement, the

benefits provided for in the Settlement Agreement shall be made available to the

various Settlement Class Members submitting valid Claim Forms, on Approved

Claims, pursuant to the terms and conditions of the Settlement Agreement.

      19.    As of the Effective Date and in consideration of the promises and

covenants set forth in this Settlement Agreement, (i) Representative Plaintiffs and

each Settlement Class Member, and each of their respective spouses and children

with claims on behalf of the Settlement Class Member, executors, representatives,

guardians, wards, heirs, estates, successors, predecessors, next friends, co-

borrowers, co-obligors, co-debtors, legal representatives, attorneys, agents, personal

representatives, and assigns, and all those who claim through them or who assert

claims (or could assert claims) on their behalf (including the government in the

capacity as parens patriae or on behalf of creditors or estates of the releasors), and

each of them (collectively and individually, the “Releasing Persons”), and (ii) Class

Counsel and each of their past and present law firms, partners, or other employers,

employees, agents, representatives, successors, or assigns, will be deemed to have


                                          8
      Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 9 of 14




completely, fully, finally, irrevocably, and forever released, relinquished, and

discharged Arby’s Restaurant Group, Inc. and the other Released Persons from the

Released Claims: namely, any and all injuries, losses, damages, costs, expenses,

compensation, claims, suits, rights, rights of set-off and recoupment, demands,

actions, obligations, and causes of action, and liabilities of any and every kind,

nature, type, description, or character, whether known and unknown, contingent or

vested, in law or in equity, based on direct or vicarious liability, and regardless of

legal theory, of any Settlement Class Member that: (a) relate to, are based on,

concern, or arise out of any allegation that Arby’s or any of the other Released

Persons has any liability for the Security Incident; or (b) were asserted or could have

been asserted (whether individually or on a class-wide basis) in the Litigation,

including without limitation, any claims alleging negligence, negligence per se,

breach of contract, breach of implied contract, breach of fiduciary duty, breach of

confidence, invasion of privacy, misrepresentation (whether fraudulent, negligent,

or innocent), unjust enrichment, bailment, wantonness, and/or failure to provide

adequate notice pursuant to any breach notification statute or common law duty, and

any federal, state, or local statutory or regulatory claims, including, but not limited

to, consumer protection laws and unfair and deceptive trade practice laws or other

common laws or statutes of all fifty (50) states and the United States, and further


                                          9
      Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 10 of 14




including, but not limited to, any and all claims for damages, injunctive relief,

disgorgement, declaratory relief, equitable relief, attorneys’ fees, costs, expenses,

pre-judgment interest, credit monitoring services, the creation of a fund for future

damages, statutory damages, punitive damages, special damages, exemplary

damages, restitution, the appointment of a receiver, and any other form of relief that

any Settlement Class Member has, has asserted, could have asserted, or could assert

against any of the Released Persons based on, relating to, concerning, or arising out

of the Security Incident (including but not limited to the theft or compromise of

Personal Information) or the allegations, facts, or circumstances described in the

Litigation and/or Complaint. In addition, upon the Effective Date, Representative

Plaintiffs and each of the other Settlement Class Members shall be deemed to have

waived (a) the provisions of California Civil Code § 1542, which provides that a

general release does not extend to claims which the creditor does not know or suspect

to exist in his or her favor at the time of executing the release, which if known by

him or her, must have materially affected his or her settlement with the debtor and

(b) any law of any state or territory of the United States, federal law or principle of

common law, or of international or foreign law, that is similar, comparable, or

equivalent to Section 1542 of the California Civil Code.

      20.    The terms of the Settlement Agreement and this Final Approval Order


                                          10
      Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 11 of 14




and Judgment shall have maximum res judicata, collateral estoppel, and all other

preclusive effect in any and all claims for relief, causes of action, suits, petitions,

demands in law or equity, or any allegations of liability, damages, debts, contracts,

agreements, obligations, promises, attorney’s fees, costs, interest or expenses that

arise out of or relate to the allegations or subject matter of the Litigation and/or

Complaint. Further each Settlement Class Member, including each Representative

Plaintiff, may not now or hereafter institute, maintain or assert against any of the

Released Persons, either directly, indirectly, on their own behalf or on behalf of any

class or other person or entity, any action, regulatory action, arbitration, or court or

other proceeding of any kind asserting causes of action, claims, damages, equitable,

legal and administrative relief, interest, demands, rights, or remedies against the

Released Persons (including, without limitation, claims for injunctive relief,

declaratory relief, damages, mental anguish, unpaid costs, penalties, liquidated

damages, punitive damages, interest, attorneys’ fees, litigation costs, restitution,

disgorgement, or equitable relief against the Released Persons), whether based on

federal, state, or local law, statute, ordinance, regulation, the Constitution, contract,

common law, or any other source, that relate to any of the Released Claims, and the

Settlement Class Members by operation of the Judgment are hereby permanently

barred and enjoined from commencing, prosecuting, or participating in any recovery


                                           11
      Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 12 of 14




in any action in this or any other forum in which any of the Released Claims is

asserted.

      21.    This Final Approval Order and Judgment and the Settlement

Agreement, and all acts, statements, documents or proceedings relating to the

Settlement Agreement are not, and shall not be construed as, used as, or deemed to

be evidence of, an admission by or against Arby’s of any claim, any fact alleged in

the Litigation, any fault, any wrongdoing, any violation of law, or any liability of

any kind on the part of Arby’s or of the validity or certifiability for litigation of any

claims that have been, or could have been, asserted in the Litigation. This Final

Approval Order and Judgment, the Settlement Agreement, all acts, statements,

documents or proceedings relating to the Settlement Agreement shall not be offered

or received or be admissible in evidence in any action or proceeding, or be used in

any way as an admission or concession or evidence of any liability or wrongdoing

of any nature or that Representative Plaintiffs, any Settlement Class Member, or any

other person has suffered any damage; provided, however, that the Settlement

Agreement and this Final Approval Order and Judgment may be filed in any action

by Arby’s or Settlement Class Members seeking to enforce the Settlement

Agreement or the Final Approval Order and Judgment (including but not limited to

enforce the releases contained herein).         The Settlement Agreement and Final


                                           12
      Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 13 of 14




Approval Order and Judgment shall not be construed or admissible as an admission

by Arby’s that Representative Plaintiffs’ claims or any similar claims are suitable

for class treatment. The Settlement Agreement’s terms shall be forever binding on,

and shall have res judicata and preclusive effect in, all pending and future lawsuits

or other proceedings as to Released Claims and other prohibitions set forth in this

Final Approval Order and Judgment that are maintained by, or on behalf of, any

Settlement Class Member or any other person subject to the provisions of this Final

Approval Order and Judgment.

      22.    The Court hereby DISMISSES the Complaint and the Litigation and

all claims therein on the merits and with prejudice and without fees or costs to any

Party except as provided in this Final Approval Order and Judgment.

      23.    Consistent with Paragraph 10.1 of the Settlement Agreement, if the

Effective Date, as defined in the Settlement Agreement, does not occur for any

reason, this Final Approval Order and Judgment and the Preliminary Approval Order

shall be deemed vacated and shall have no force and effect whatsoever; the

Settlement Agreement shall be considered null and void; all of the Parties’

obligations under the Settlement Agreement, the Preliminary Approval Order, and

this Final Approval Order and Judgment shall cease to be of any force and effect;

and the Parties shall return to the status quo ante in the Litigation as if the Parties


                                          13
         Case 1:17-cv-01035-WMR Document 190 Filed 06/06/19 Page 14 of 14




had not entered into the Settlement Agreement. In such an event, the Parties shall

be restored to their respective positions in the Litigation as if the Settlement

Agreement had never been entered into (and without prejudice to any of the Parties’

respective positions on the issue of class certification or any other issue).

         24.   The Parties shall move the appropriate court to file under seal any

confidential information previously submitted or to be submitted in the future to that

court.

         25.   Pursuant to the All Writs Act, 28 U.S.C. § 1651, this Court shall retain

the authority to issue any order necessary to protect its jurisdiction from any action,

whether in state or federal court.

         26.   Without affecting the finality of this Final Approval Order and

Judgment, the Court will retain jurisdiction over the subject matter and the Parties

with respect to the interpretation and implementation of the Settlement Agreement

for all purposes.

         27.   Accordingly, the Clerk is hereby directed to enter this Final Approval

Order and Judgment.

ENTERED:

 DATED: June 6th 2019.                      By: ____________________________
                                                The Honorable William M. Ray
                                                United States District Judge


                                           14
